      Case 1:08-cv-01205      Document 16      Filed 07/10/2008     Page 1 of 1

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 3.2.1
                               Eastern Division

Service Employees International Union, Local 1
                                                   Plaintiff,
v.                                                              Case No.: 1:08−cv−01205
                                                                Honorable James B. Moran
Wackenhut Corporation, The
                                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, July 10, 2008:


       MINUTE entry before the Honorable James B. Moran:Status hearing held on
7/10/2008 and continued to 8/13/2008 at 09:15 AM. Mailed notice(ldg, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
